Exhibit 10.20

LOGO [g129640g29z78.jpg]

STATE STREET CORPORATION

2006 EQUITY INCENTIVE PLAN

Special Retention Restricted Stock Award Agreement

Dear Mr. Powers:

You have been chosen to participate in a Special Retention Restricted Stock
Award (“Award”). This letter shall serve as an agreement (the “Agreement”)
between you and State Street Corporation (the “Company”) setting forth the terms
and conditions relating to this Award that is being granted to you under the
Company’s 2006 Equity Incentive Plan, as amended (the “Plan”). In the event of
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall control.

Subject to your acceptance of the terms of this Agreement, you have been awarded
“restricted” shares of common stock of the Company (“Stock”) detailed in your
Award Statement attached (“Statement”). This Statement will be maintained on the
Morgan Stanley Smith Barney website located at: https://www.benefitaccess.com.
The provisions of the Plan are incorporated by reference into in this Agreement,
so that, except as otherwise expressly provided, all terms used in this
Agreement shall have the meaning given to them in the Plan. A copy of the Plan
document and the Company’s Prospectus are also located on the website noted
above for your reference.

In consideration of the Company’s accepting this Agreement and transferring to
you, as the Award recipient, the shares of Stock provided for herein and in the
accompanying Statement, you hereby agree with the Company as follows:

 

1. If certificates for the shares awarded hereunder are issued, the certificates
for any unvested shares shall be held by the Company with blank stock powers to
be used in the event of forfeiture. If unvested shares are held in book entry
form, the Company may give stop transfer instructions to the depository to
ensure compliance with the provisions hereof. Subject to paragraph 3 and this
paragraph 1, your right to unrestricted shares shall vest according to the
vesting schedule detailed in the Statement. The term “vest” as used herein means
the lapsing of the restrictions described herein and in the Plan with respect to
one or more shares of Stock. To vest in all or any portion of this Award as of
any date, you must have been continuously employed with the Company or any
Subsidiary from and after the date hereof and until (and including) the
applicable vesting date, except as otherwise provided herein.

 

2. Except as provided below, this Award shall not be transferable other than by
will or the laws of descent and distribution. Any attempt by you (or in the case
of your death, by your beneficiary) to assign or transfer the Award, either
voluntarily or involuntarily, contrary to the provisions hereof, shall be null
and void and without effect and shall render the Award itself null and void.

 

3.   

(a)     Except as provided for below, the Award shall vest according to the
vesting schedule detailed in your Statement. After each vesting date, you shall
be prohibited from selling or otherwise transferring the vested shares of Stock
(net of tax withholding by the Company in accordance with paragraph 8 hereof)
for a period of one year following each applicable vesting date (the “Retention
Period”).

 



--------------------------------------------------------------------------------

  (b) In the event you cease to be employed by the Company and its Subsidiaries
either (i) voluntarily for any reason, whether or not you are otherwise eligible
for retirement under any other plans or awards of the Company, or
(ii) involuntarily and you are classified by the Company as ineligible for
rehire (collectively, “Circumstances of Forfeiture”), the Stock acquired
hereunder, less any shares that have previously vested, shall be immediately
forfeited to the Company.

 

  (c) If your employment terminates by reason of Disability, or for reasons
other than for Circumstances of Forfeiture, or death, your unvested shares of
Stock shall continue to vest in accordance with the vesting schedule detailed in
your Statement subject to the restrictions in paragraphs (g) and (h), below.

 

  (d) If, following a Change of Control (as defined in the Plan), your
employment terminates by reason of Disability, or for reasons other than
Circumstances of Forfeiture, the Award shall become fully vested on the date
that your employment terminates (“Change of Control Termination”). In the event
of a Change of Control Termination, you shall not be subject to the Retention
Period set forth in paragraph 3(a) and your vested shares of Stock shall be
transferable as soon as practicable following the Change of Control Termination,
subject to applicable requirements of federal and state securities laws.

 

  (e) If you die after your employment has terminated by reason of Disability,
or for reasons other than Circumstances of Forfeiture but before the Award is
fully vested, all shares acquired hereunder that have not previously vested or
been forfeited shall immediately vest on the date of your death. In the event of
your death, you shall no longer be subject to the Retention Period set forth in
paragraph 3(a) and your vested shares of Stock shall be transferable as soon as
practicable following your death.

 

  (f) If you die while employed by the Company and its Subsidiaries all shares
acquired hereunder that have not previously vested or been forfeited shall
immediately vest on the date of your death. In the event of your death, you
shall not be subject to the Retention Period set forth in paragraph 3(a) and
your vested shares of Stock shall be transferable as soon as practicable
following your death.

 

  (g)

Your rights to continue to vest in shares after your termination of employment
other than by reason of death or Circumstances of Forfeiture shall be subject to
the conditions that until any such shares vest, you (i) shall not, without the
prior written consent of the Company, (A)(1) solicit, directly or indirectly
(other than through a general solicitation of employment not specifically
directed to employees of the Company and its Subsidiaries) the employment of,
(2) hire or employ, (3) recruit, or (4) in any way assist another in soliciting
or recruiting the employment of, or (B) induce the termination of the employment
of, any person who within the previous 12 months was an officer or principal of
the Company or any of its Subsidiaries; and (ii) shall not, without the prior
written consent of the Company, engage in the Solicitation of Business (as
defined below) from any client on behalf of any person or entity other than the
Company and its Subsidiaries. The term “Solicitation of Business” means the
attempt through direct or indirect contact by you or by any other person or
entity with your assistance with a client with whom you have had or with whom
persons supervised by you have had significant personal contact while employed
by the Company and its Subsidiaries to induce such client to (A) transfer its
business from the Company and its Subsidiaries to any other person or entity,
(B) cease or curtail its business with the Company and its Subsidiaries, or
(C) divert a business opportunity from the Company and its Subsidiaries to any
other person or entity of the business with which you were actively connected
during your employment. If you do not comply with the above conditions, you
shall forfeit any remaining unvested shares under this Award. Any determination
by the

 

Special Retention Restricted Stock Award
Agreement                                    2

US



--------------------------------------------------------------------------------

 

Administrator that you are, or have engaged in any prohibited conduct, as
described above, shall be conclusive and binding on all persons. Notwithstanding
the foregoing, this paragraph 3(g) shall become inapplicable following a Change
of Control Termination.

 

  (h) You hereby (i) acknowledge that the shares of Stock issued to you under
the Agreement may be held in book entry form on the books of American Stock
Transfer (or another institution specified by the Company), and irrevocably
authorize the Company to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any such shares that are
unvested and forfeited hereunder, (ii) agree to deliver to the Company, as a
precondition to the issuance of any stock certificate or certificates with
respect to unvested shares of Stock hereunder, one or more stock powers,
endorsed in blank, with respect to such shares, and (iii) agree to sign such
other powers and take such other actions as the Company may reasonably request
to accomplish the transfer or forfeiture hereunder.

 

  (i) For purposes hereof, “Disability” means (i) your inability to engage in
any substantially gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in your death or
can be expected to last for a continuous period of not less than 12 months (an
“impairment”) or (ii) if you, as a result of the impairment, receive income
replacement benefits for a period of not less than 3 months under a State Street
plan.

 

4. Any stock certificates representing unvested shares shall be held by the
Company, and any such certificate (and to the extent determined by the Company,
any other evidence of ownership of unvested shares) shall contain the following
legend:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
STATE STREET CORPORATION 2006 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND STATE STREET
CORPORATION. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF
STATE STREET CORPORATION.

 

5. As soon as practicable following the vesting of any such shares the Company
shall cause a stock certificate or certificates covering such shares, without
the aforesaid legend, to be issued and delivered to you (or in the event of your
death, to your designated beneficiary), subject to paragraph 8, below.

 

6. You shall be entitled to any and all dividends or other distributions paid
with respect to all shares of Stock acquired hereunder which have not been
forfeited or otherwise disposed of and shall be entitled to vote any such
shares; provided, however, that any property distributed with respect to a share
of Stock (the “associated share”) acquired hereunder, including without
limitation a distribution of Stock by reason of a stock dividend, stock split or
otherwise, or a distribution of other securities with respect to an associated
share, shall be subject to the restrictions of this Agreement in the same manner
and for so long as the associated share remains subject to such restrictions,
and shall be promptly forfeited to the Company if and when the associated share
is so forfeited.

 

7.

You understand that once (i) a certificate bearing no legend has been delivered
to you in respect of shares of Stock acquired hereunder which have vested and
(ii) the applicable Retention Period has lapsed in accordance with the terms of
this Agreement, you will be free to sell the shares of

 

Special Retention Restricted Stock Award
Agreement                                    3

US



--------------------------------------------------------------------------------

 

Stock evidenced by such certificate, subject to applicable requirements of
federal and state securities laws.

 

8. You expressly acknowledge that the vesting of the shares of Stock acquired
hereunder will give rise to ordinary income, subject to tax withholding through
your local payroll. The amount of income realized will be the fair market value
of the shares upon vesting when the substantial risk of forfeiture lapses. You
expressly acknowledge and agree that your rights hereunder are subject to your
paying to the Company in cash, or by selling shares of Stock acquired hereunder,
or by the delivery of previously acquired Stock, any applicable taxes required
to be withheld in connection with such vesting in a form and manner satisfactory
to the Company.

 

9. You also acknowledge that you may elect, within 30 days of the date of grant,
under Section 83(b) of the Code, to recognize income at the time of the Award.
If you make an 83(b) election, you must pay tax withholding based on the fair
market value of the shares on the date of the Award. If these shares are
subsequently forfeited, the taxes paid are forfeited, and you may not claim a
loss with respect to the income recognized or on the shares forfeited.

The undersigned hereby accepts the Award on the terms and is subject to the
conditions set forth above. The Agreement will take effect as a sealed
instrument.

 

/s/ Scott F. Powers Scott F. Powers

Dated: 10-1-2010



--------------------------------------------------------------------------------

Attachment A

Award Statement

Awarded 103,924 Shares of Restricted Stock

 

Participant:    Scott F. Powers Stock Symbol:    STT Award Date:    June 15,
2010 Awarded:    103,924 Award Description:    Restricted Stock Award

 

Vest Date

  

Retention Period
Release Date

   Vest Quantity August 15, 2011    August 15, 2012      25,981 August 15, 2012
   August 15, 2013      25,981 August 15, 2013    August 15, 2014      25,981
August 15, 2014    August 15, 2015      25,981       103,924